DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This action is responsive to claims filed 1/7/2021. Claims 1, 4-6, 8, 11-13, 15, 18-24 are pending.

Claim Objections
The objections to the claims are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 11-13, 15, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over SolarWinds ("Log and Event Manager") in view of Solarwinds YouTube ("How to Create Filters in Your SolarWinds LEM Console", published 8/23/2011) in view of Taylor (US 20130198358 A1) in view of Susai 572 (US 20070088572 A1).

Regarding claim 1, SolarWinds discloses: a method of providing a user application with a notification message, the method comprising:
receiving a notification message (p.190: receiving notification messages such as a message associated with a remote user login, UserLogon, the message containing various fields and corresponding values, e.g., UserLogon.DetectionIP);
identifying an initial level of importance of the notification message (p.34-35, “Troubleshooting”: the default “All Alerts” filter capture all alerts, which then get passed on to user-defined filters, hence, an initial level of importance is identified for display in the All Alerts pane);
identify at least one word indicating an elevated level of importance by parsing the notification message (p.190 discloses the configuration of a custom filter based on a parsing of a word associated with a field of a user logon message (i.e., the word associated with “*dc1*”), the word identified via parsing of message content in order to identify the string pattern);
 increasing the initial level of importance of the notification message to the elevated level of importance (p.190, 195 “Notifications”: defining notifications for the above defined custom filter that automatically elevates the message from an initial “All Alert” level (see p.34-35) to an elevated level associated with various elevated notifications such as pop-ups, sounds, blinking, etc.);
automatically generating an alert status notification indicating the increase from a status associated with the initial level of importance to the elevated level of importance (p.195 “Notifications”: various automated alerts associated with the elevated status, the notification being elevated from an “All Alerts” initial status described in the notification pane);
identifying a notification region to display the notification message and using the parsed at least one word to select the notification region and at least one notification type used to display the notification message on the notification region of the user application (p.195: configuring associated notification type, including blinking, pop-ups, etc., the notifications being displayed in a notification region);
identifying the notification message as being assigned to notification region based on one or more notification statements stored in a database (p.190 show visual editor for writing notification statements (e.g., “UserLogon.DetectionIP” = “*dc1*”); see p.200 “Editing an existing filter” describing retrieving stored filters via navigating a database for editing)),
based on the notification region, associating the notification message with the notification region associated with the elevated level of importance (p.195 “Notifications”: showing the notification in the elevated level of importance region (e.g., as a popup), hence, associating the message for purposes of display with the region based on the determined notification region);
displaying a notification indicator on a notification region via the respective identified notification type corresponding to the elevated level of importance (p.195 “Notifications”: showing the notification based on the configuration in the notification region with the corresponding notification type, the notification type being elevated from the “all alerts” type);
associating the notification indicator with a predetermined automated action that affects performance of one or more operations of the user application (509: configuring an automatic response for a rule, the actions causing the application to perform operations such as send messages to restart, etc.);
performing the predetermined automated action in response to a predetermined period of time lapsing (p.36 describes use of rules; 519: “Restart Machine”: perform restart after delay; 521: “Shutdown Machine”: perform shutdown after delay).
SolarWinds does not disclose:
I. wherein the notification region is a predetermined category of a notification bar portion of the user application
II. wherein the predetermined category of the notification bar portion comprises a category name and display icon which are subjectively related to the content of the notification message and wherein the predetermined category of the notification bar portion is linked to one or more portions of the notification bar
III. wherein the status is a ticket status; wherein of the at least one word is identified based on a natural language meaning of the at least one word
IV. wherein the displaying of the notification indicator corresponding to the elevated level of importance comprises: maintaining displaying of the notification indicator for a predetermined amount of time; wherein the performing the predetermined automated action occurs absent a user selection operation being received. That is, SolarWinds does not disclose that a user may cancel the automated action by responding to the alert, nor that an alert is maintained for the predetermined amount of time before an automated action takes place.

	
    PNG
    media_image1.png
    390
    517
    media_image1.png
    Greyscale

Fig. 1 (0:58) SolarWinds Youtube showing notification (blinking USB-Defender notification), “Filter Notifications” summary view, as well as filter summary bar (“Notifications 13 5 on bottom right)

However, SolarWinds YouTube, referencing the same software product, describes:
I. wherein the notification region is a predetermined category of a notification bar portion of the user application (fig.1 upper left corner containing filters as well as different-colored blinking notification (“USB-defender”); bottom left corner pane containing notification summary (“USB-Defender 11:18 5”); bottom right corner “Notifications” showing “13 5” indications of total number of notifications, all of these portions being predetermined category of a notification bar)
II. wherein the predetermined category comprises a category name and display icon which are subjectively related to the content of the notification message and wherein the predetermined category is linked to one or more portions of the notification bar (fig.1: category name “USB-Defender” and category icon in “Filter Notifications” bottom left notification summary pane showing an icon signifying blinking notification type; hence, the name and icon are related to the subject of the notification message as concerning a USB-Defender module and directed to blinking alerts; the predetermined category being linked to the displayed portions of the bar)
It would have been obvious at the time the invention was made to modify the method of SolarWinds by incorporating the Notification Bar GUI of SolarWinds YouTube. Both are directed towards the same software product, and the combination would have improved the organization of the method by organizing notifications in a consistent notification pane area as shown.
SolarWinds modified by SolarWinds Youtube does not disclose limitation III above. Taylor discloses: III. wherein the status is a ticket status; wherein of the at least one word is identified based on a natural language meaning of the at least one word (fig.4a, 0153-154 describes ticket creation and parsing with the parsing processing identifying natural language words such as “high-priority”, etc. in order to elevate ticket status, e.g., so as to show appropriate notification to a ticket processor; hence, combination with SolarWinds yielding a method of parsing and handling tickets based on natural-language meanings).
It would have been obvious at the time the invention was made to modify the method of SolarWinds modified by SolarWinds Youtube by incorporating the ticket handling technique of Taylor. Both concern the art of event monitoring and notification user interfaces, and the combination would have, according to Taylor, determine priority and ticket handling attributes via high-priority keywords so as to display the correct notification type to the ticket handler (0154).
SolarWinds modified by SolarWinds YouTube modified by Taylor does not disclose limitation IV above.
Susai discloses: IV. wherein the displaying of the notification indicator corresponding to the elevated level of importance comprises: maintaining displaying of the notification indicator for a predetermined amount of time (fig.3, 0028-29; fig.4, 0038: an automated action such as a specified command affecting application operation (0038) is performed when an alert remains unacknowledged for some period of time; see 0035 describing alert GUI; see 0034 for possible alert actions); wherein the performing the predetermined automated action occurs absent a user selection operation being received (ibid.: user selection expressing acknowledgment would prevent further action).
It would have been obvious at the time the invention was made to modify the method of SolarWinds modified by SolarWinds Youtube modified by Taylor by incorporating the unacknowledged alarm escalation technique of Susai. Both concern the art of event monitoring and notification user interfaces, and the combination would have, according to Susai, increase timely response rate by improving alert management (0008), respond with greater urgency to alerts of greater urgencies (0028).

Regarding claim 4, SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Susai discloses the method of claim 1, as described above. SolarWinds further discloses: wherein the notification type comprises at least one of a silent notification, a subtle notification and a flyout notification (p.195: blinking corresponds to silent, sound corresponds to subtle, and pop-up corresponds to flyout).

Regarding claim 5, SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Susai discloses the method of claim 4, as described above. SolarWinds further discloses: wherein the silent notification does not produce any sounds and the subtle notification does produce at least one sound based on a user defined parameter (p.195: blinking being a purely visual display does not produce sounds, whereas the beeping produces a sound; see also p.502 describing sound configuration parameters, e.g., file name).

Regarding claim 6, SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Susai discloses the method of claim 1, as described above. SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Susai further discloses: displaying, via a new window, a flyout notification based on the notification indicator (SolarWinds 0195: pop up message constitutes displaying of flyout notification in a new window; see also 118 showing visualization of pop up window) the new window maintaining an alert message for a predetermined period of time (Susai 0028-29, 0038: transmitting a notification to a user and allowing the user a predetermined amount of time to acknowledge the notification, hence, maintaining the notification in an active state for the predetermined amount of time to allow for use acknowledgement, the combination with SolarWinds’s pop-up windows yielding the maintaining of a window alert message for that predetermined time).

Regarding claim 21, SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Susai discloses the method of claim 1, as described above. SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Susai further discloses: wherein the predetermined category of the notification bar portion and the at least one notification type used to display the notification message on the notification bar portion are selected based on the meaning of the at least one word (Taylor 0154: selection of notification type based on the association of the various words “high-priority”, “urgent”, “priority” with high priority messages based on their meaning, the combination with SolarWinds yielding an application to display on notification bar portion via configured notification type).
 
Regarding claim 22, SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Susai discloses the method of claim 1, as described above. SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Susai further discloses: matching an association of a word meaning to the elevated level of importance in order to identify the at least one word indicating the elevated level of importance in the notification message (Taylor 0154: matching an association of the various high-priority keywords based on their natural language meanings (“high-priority”, “priority”, “urgent”) to a high priority level of importance in order to identify the words as indicating the elevated level of importance so as to differently process the message).

Regarding claim 23, SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Susai discloses the method of claim 1, as described above. SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Susai further discloses: wherein the notification bar portion of the user application displays the notification indicator associated with the elevated level of importance based on the natural language meaning of the last one word (Taylor 0154: display of notification associated with the high-priority notification based on the high-priority meaning of the indicated keywords, the combination with SolarWinds yielding application to notification bar portions).

Regarding claim 24, SolarWinds modified by SolarWinds Youtube modified by Taylor discloses modified by Susai the method of claim 1, as described above. SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Susai further discloses: wherein the notification message is a mail message or a customer ticket message (Taylor 0147: use of email as a notification message; 0151 code for message associated with customer ticket).

Claim(s) 8, 11-13, 15, 18-20 recite apparatuses and computer-readable media with analogous limitations and are hence rejected under the same rationale.

Response to Arguments
	In response to arguments in remarks, Applicant argues:
	I. Regarding representative claim 1, Faraldo’s set of escalation parameters is not analogous to a predetermined automated action that may affect performance of one or more operations of the user application.
	Applicant’s arguments have been fully considered but are moot in view of the new art being applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Timmerman (US 20110118578 A1) discloses escalation after expiration in a medical context, see 0029; Grossklas (US 20130031238 A1) fig.6, 0069 discloses automatic repair procedures in a network management setting based on generated alerts; previously cited Zabbix ("Zabbix 1.8 manual", published 11/22/2009) p.6 “Complex scenario” discloses escalation actions including running remote commands and server reboot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143